OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                 OPpP.O.fipXal.^gsfiAPlTOL STATION, AUSTIN, TEXAS 7871.1
                 OFFy^tfiL.'B^Ptoeob              li&ft|$£^ U.S.POSTAGE»pitney BOWES
                 STATE OF TEXAS           n       wJCKsrara.
                 PENALTY FOR
                 PRIVATE USE
                                                                  ZIP 78.701
                                                                  02 1VV
                                                                  0001401603 MAY.     2015
 5/4/2015
 Boston, David              Tr. CMNp?fQfeR-3I38fiF(2)                         WR-73,668-02
 On this day, the application fory 1•QX^Writ^of Habeas Corpus has been received
 and presented to the Court.        %g*r&!t&r
                                      i:^ssz^^
                                                                           Abel Acosta, Clerk
                               DAVID BOSTON
                               DQMINGU£^WNW~-PD& # 1484614
                               6535XAON0N-R&-
                               SAN ANTONIO, TX-ZS252^
                                                                                             /   v
1EBH3B 7S2:=2